DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the claims dated 04/07/2020.
Allowable Subject Matter 
Claims 1-13 are allowed.
The present invention is directed to a hearing system. All cited prior art, show a similar structured hearing system, comprising: a hearing aid having a first input transducer for generating a first input signal from a sound signal in an environment and a second input transducer for generating a second input signal from the sound signal in the environment; and a controller configured to carry out a method for directional signal processing for said hearing aid. But the prior art fail to teach said controller configured to:  generate a first calibration directional signal having a relative attenuation in a direction of a first useful signal source in the environment on a basis of the first input signal and on a basis of the second input signal; generate a second calibration directional signal having a relative attenuation in a direction of a second useful signal source in the environment on a basis of the first input signal and on a basis of the second input signal; determine a relative gain parameter on a basis of the first calibration directional signal and the second calibration directional signal; generate a first processing directional signal and a second processing directional signal on a basis of both the first input signal and the second input signal; generate a source-sensitive directional signal on a basis of the first processing directional signal, the second processing directional signal and the relative gain parameter; and generate an output signal of the hearing aid on a basis of the source-sensitive directional signal as claimed. Those distinct features have been included to the sole independent claims and render the application to be allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment on the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any response to this final action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday through Friday from 10:00 am to 7:00 pm. If it is necessary, the examiner's supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651